Citation Nr: 0705278	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his tour in Vietnam from June 1966 to July 1967, the 
veteran served as a supply specialist with the 323rd 
Quartermaster Detachment (June 1966 to July 1966); with 
Company A of the 266th Quartermaster Battalion (July 1966 to 
August 1966); and with the 574th Supply and Service Company 
(August 1966 to July 1967).  He testified that he recalled 
his base at Vung Tau coming under one mortar attack while he 
was stationed there, but indicated that overall the base was 
pretty safe, noting that most of his traumatic events 
involved attacks on the supply convoys he traveled with.  The 
veteran asserted that his convoys were frequently exposed to 
snipers, land mines, and booby traps; and described one 
specific attack on a supply convoy traveling between Vung Tau 
and the 9th infantry fire base by Long Binh.  The veteran 
indicated that the lead vehicle in his convoy hit a land mine 
on a narrow dirt road, blocking the whole road at which point 
the entire convoy came under small arms fire.  He indicated 
that by the time reinforcements arrived the scene was a 
"bloody mess."  At a hearing before the RO in March 2005, 
the veteran indicated that it was likely that the ambush 
occurred in March, April or May 1967.

In a Vet Center report, the veteran described seeing friends 
in his convoy killed while attempting to deliver supplies, 
although he spoke in more generalities than specifics; and 
the counselor at the Vet Center diagnosed the veteran with 
PTSD based on his Vietnam experiences.  The veteran was also 
diagnosed with PTSD by a psychologist in June 2005 in 
connection with his Social Security claim.

However, the veteran has not received a combat infantry 
badge, or similar award indicative of combat exposure.  As 
such, the veteran's reported stressors must be corroborated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that they review the 
Operational Reports-Lessons Learned (OR-
LL), and/or other relevant materials, for 
the 323rd Quartermaster Detachment for the 
period between June 1966 to July 1966; for 
Company A of the 266th Quartermaster 
Battalion for the period from July 1966 to 
August 1966; and for the 574th Supply and 
Service Company covering the period from 
August 1966 to July 1967, to determine if 
any record was made of convoys 
encountering enemy resistance while the 
veteran was assigned to the particular 
unit, or if they reflect a mortar attack 
occurred at Vung Tau when a unit to which 
the veteran was assigned would have been 
located there.  

2.  If any of the veteran's reported 
stressors are corroborated, schedule the 
veteran for a VA psychiatric examination 
to determine whether he meets the 
diagnostic criteria for PTSD, and inform 
the examiner which stressor(s) have been 
corroborated.  If the examiner concludes 
that the veteran has PTSD, the examiner 
should then render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the veteran's PTSD is a 
consequence of a corroborated stressor(s) 
from the veteran's military service.  Any 
opinion rendered must be supported by a 
complete rationale.

3.  When the development requested has 
been completed, readjudicate the veteran's 
claim.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



